Hughes Hubbard & Reed LLP One Battery Park Plaza New York, New York 10004-1482 Telephone: 212-837-6000 Fax: 212-422-4726 hugheshubbard.com June 23, Securities and Exchange Commission 100 F Street, NE Washington, DC20549 Re:Chindex International, Inc. Form 10-K for fiscal year ended March 31, 2008 Filed June 16, 2009 File No. 001-33524 Ladies and Gentlemen: We are counsel to Chindex International, Inc. (the “Company”).Reference is made to the Staff’s first follow-up comment letter dated May 29, 2009 (the “Second Comment Letter”) to the Company regarding its Form 10-K for the fiscal year ended March 31, 2008 filed on June 16, 2008 (the “Form 10-K”) and the amendment thereto filed on July 29, 2008 (the “Form 10-K/A”).Reference is also made to the Staff’s original comment letter dated March 30, 2009 (the “Initial Comment Letter”) relating to the Form 10-K and the Company’s responses to the Original SEC Comment Letter in our letter dated April 10, 2009 (the “Initial Response Letter”).Set forth below in bold typeface are the Company’s responses to the Staff’s comments in the Second Comment Letter, which are repeated below seriatim. Form 10-K Filed on June 16, 2008 Cover Page 1. We note your responses to comments one, two, and three of our letter dated March 30, 2009. Please be advised that we must review your actual changes in an amendment before we complete our review of your filing and related documents. 1. Attached hereto as Annex A is the proposed amendment (the “Amendment”) to the Form 10-K giving effect to the changes.We also hereby amend our response to comment three of the Initial Comment Letter. In our Initial Response Letter, we indicated that we would file exhibits 10.17 – 10.20, identified as amendments to employment agreements, to the Form 10-K in the Amendment.Upon further review, however, the Company has determined that no such exhibits were required to be filed and that the references thereto in the Form 10-K were in error.As such, in the Amendment, we re-file the entire exhibit list in Item 15(b) to indicate the deletion of such exhibits. Certification Pursuant to 18 U.S.C. Section 1350, Exhibit 32 2.We note your response to comment four in our letter dated March 30, 2009, in which you propose to re-file the certifications using the date of the original certifications of June 11, 2008. Your certifications should be dated using the then-current filing date. Please amend your filing and update management’s certifications filed under exhibits 31 and 32 with current dates. 2.Management certifications will be re-filed under exhibits 31 and 32 to the Amendment and will be dated the date of filing of the Amendment. Form 10-K/A Filed on July 29, 2008 Executive Compensation, page 10 3.We note your response to comment six of our letter dated March 30, 2009, and we reissue the comment. Please provide a more detailed analysis as to how the disclosures of your Executive Management Incentive Program’s performance targets of your most recently completed fiscal year would cause you substantial competitive harm. The targets we have asked you to disclose in future filings are historical as they relate to a completed fiscal year. As such, we do not understand how historical targets can provide a competitor with an understanding of your pricing strategies or trends in time periods subsequent to the completed fiscal year. As discussed in our prior letter, please disclose in future filings the specific performance targets used to determine incentive amounts, or provide us a supplemental analysis as to why it is appropriate to omit these targets pursuant to Instruction 4 to Item 402(b) of Regulation S-K. If you intend to disclose specific performance targets for the next fiscal year, please provide us with your specific performance target disclosure for the next fiscal year in a draft format within the timeframe noted below. You may provide asterisks for the specific targets in your response letter to us, but the specific targets must be disclosed in your next Form 10-K or proxy if incorporated by reference. To the extent that it is appropriate to omit specific targets in the next fiscal year, please advise us of the disclosure that the company will provide pursuant to Instruction 4 to Item 402(b) of Regulation S-K in your response letter. 3.
